Merrick, J.
The original object of the defendant in filing a demurrer to the bill is avowed to have been to bring into question the validity of the resolve of 1857, c. 60, by which the plaintiff is, in distinct terms, vested with authority to make sale of sundry estates held by him as trustee under the will of Thomas Cordis. But whatever doubts he may formerly have entertained on the subject, it is now conceded in the written argument of his counsel submitted to our consideration, that, upon the authority of cases heretofore determined in this court, it cannot now be successfully contended that the legislature was incompetent, by reason of any provision in the Constitution, to pass the resolve.
It is certainly well settled that property held in trust, or for life with remainder limited over to persons either known or unknown, is not absolutely uncontrollable, nor necessarily to be preserved unchanged in the same form and condition in which it was when it was first received under the original grant or devise. By the authority of the legislature, and under suitable restrictions, it may be sold, or otherwise disposed of, if adequate provision is made to secure the rights of all persons and parties who already have or may afterwards become entitled to an interest in it, and in such manner that whatever is received in exchange or compensation for it shall be substituted in its place, and be impressed with the same obligations and devoted to the same ends, purposes and use. Rice v. Parkman, 16 Mass. 326 Davison v. Johonnot, 7 Met. 388. In the case of Sohier v Massachusetts General Hospital, 3 Cush. 483, it was held that a legislative resolve authorizing the sale in fee of certain estates held .by trustees under devises contained in the last will of Benjamin Joy, so that his daughters should always during their *429lives respectively enjoy the income thereof, and that the premises should at their decease go to their issue if any, otherwise to their heirs, was a legal and valid enactment, and in no respect conflicted with any provision in the Constitution. It is impossible to distinguish the present from that carefully considered case, either in reference to the devise, the use and enjoyment or the ultimate destination of the property ; and upon its authority the demurrer must be overruled.
' It is suggested by the defendant’s counsel, as a possible objection to the validity of the resolve, that if the authority it purports to confer should be executed, the intention of the testator, that the real estate upon which it operates, whether productive of income or otherwise, should not be alienated during the lifetime of his sons, may thereby be defeated. This may perhaps be admitted to be a natural, or even a necessary, consequence of a full execution of the power which is conferred. But this can make no difference; since the disposition and control of property by its owner is always subordinate to the dominion of the law and subject to be regulated by its provisions. The testator must be presumed to have understood the limitations as well as the extent of his rights over the estate which was the subject of his devise.
For the same purpose the counsel for the defendant has brought to our notice another but not dissimilar consideration. He puts forward the supposition that the property devised may, after the termination of the intervening life estates, come to be of much greater value than it is at present; and that if it be permitted now to be sold, they who are to take in remainder, since they can have no more than the principal for which it is disposed of, will receive much less than they would have become entitled to if it had been left wholly unmolested. This is a result which is certainly possible; but, on the other hand, their interest may be greatly promoted by the change. It was therefore in this, as it must unavoidably be in all similar cases, a mere question of expediency, to be authoritatively solved and determined by the legislature, acting in its capacity as the common guardian of the whole community. The power to author*430ize the change of an investment, or the sale of property devised to the use of successive donees, necessarily imposes upon it the corresponding duty of deciding definitively at what times, and under what circumstances, their several rights and interests require, or may justify, its exercise. Demurrer overruled.